                                           Case 3:16-cv-03298-JD Document 29 Filed 07/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD C. DAVIDSON,                              Case No. 16-cv-03298-JD
                                                        Petitioner,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     ERIC ARNOLD,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court granted petitioner’s habeas petition and ordered his release or re-trial within 90

                                  14   days of March 23, 2020. Dkt. No. 22. Respondent has advised that petitioner is still in custody

                                  15   pending re-trial proceedings. Dkt. No. 27. In light of what appears to be an extended delay in

                                  16   initiating a new trial, respondent is ordered to show cause by July 21, 2020, why petitioner should

                                  17   not be released from custody. Petitioner and his attorney may file a response by July 28, 2020.

                                  18   The Clerk is requested to serve this order on San Benito County Public Defender Gregory LaForge

                                  19   at 339 7th Street, Ste. G, Hollister, CA 95023.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 14, 2020

                                  22

                                  23
                                                                                                   JAMES DONATO
                                  24                                                               United States District Judge
                                  25

                                  26
                                  27

                                  28
